United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3554
                        ___________________________

                          Francisco J. Magana Berganza

                             lllllllllllllllllllllPetitioner

                                           v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 18, 2014
                             Filed: August 21, 2014
                                 [Unpublished]
                                 ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      El Salvadoran citizen Francisco J. Magana Berganza petitions for review of an
order of the Board of Immigration Appeals upholding an immigration judge’s denial
of withholding of removal. Because we are bound by opinions of earlier panels, see
Gaitan v. Holder, 671 F.3d 678, 681 (8th Cir. 2012), we are foreclosed from
reconsidering this court’s determination that the group Berganza proposed was not
cognizable as a particular social group for purposes of withholding of removal, see
De Castro-Gutierrez v. Holder, 713 F.3d 375, 380 (8th Cir. 2013) (to qualify for
withholding of removal, alien must show that there is clear probability that his life or
freedom will be threatened in country to which he is being removed because of,
among other things, his membership in particular social group). The petition for
review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-